This opinion is subject to administrative correction before final disposition




                               Before
                 GASTON, LAWRENCE, and STEWART
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Jerry M. HUTCHINS
        Religious Program Specialist Chief (E-7), U.S. Navy
                           Appellant

                            No. 202000081

                        Decided: 10 February 2021

   Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Military Judges:
                     Keaton H. Harrell (arraignment)
                         Kyle G. Phillips (trial)

 Sentence adjudged 4 December 2019 by a general court-martial con-
 vened at Camp Lejeune, North Carolina, consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: reduction to E-1,
 confinement for six months, and a bad-conduct discharge.

                            For Appellant:
                 Captain Thomas P. Belsky, JAGC, USN

                              For Appellee:
                           Brian K. Keller, Esq.

                        _________________________

     This opinion does not serve as binding precedent under
           NMCCA Rule of Appellate Procedure 30.2(a).
                United States v. Hutchins, NMCCA No. 202000081
                               Opinion of the Court

                              _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Uniform Code of Military Justice arts. 59, 66, 10 U.S.C. §§ 859, 866.




                                            2